Citation Nr: 0510217	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  96-48 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
January 12, 1998 for the service connected frostbite of the 
feet and hands.

2.  Entitlement to a rating in excess of 30 percent from 
January 12, 1998 for the service connected cold injury of the 
left upper extremity.

3.  Entitlement to a rating in excess of 30 percent from 
January 12, 1998 for the service connected cold injury of the 
right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1950 to April 
1952.

This appeal arises from rating decisions of the Pittsburgh, 
Pennsylvania Regional Office (RO).  

The issues of entitlement to ratings in excess of 30 percent 
from January 12, 1998 for the service connected cold injury 
of the left and right upper extremities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to January 12, 1998, the veteran's frostbite of the 
feet was manifest by pain and hyperhidrosis; his residual 
disability was no more than mild.  

3.  Prior to January 12, 1998, the veteran's frostbite of the 
hands was manifest by complaints of paresthesia and 
hyperhidrosis; his residual disability was no more than mild.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected frostbite of the feet 
prior to January 12, 1998 have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7122 (as in effect prior to January 12, 
1998).  

2.  The criteria for the assignment of a 10 percent rating 
for the service-connected frostbite of the hands prior to 
January 12, 1998 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7122 (as in effect prior to January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision in September 1985, service connection was 
granted for frostbite of the hands and feet, and a 
noncompensable evaluation was assigned under DC 7122.

On VA examination in January 1987, the veteran complained of 
cold feet and stated that he had to wear socks to bed.  On 
examination of the hands and feet, there was no evidence of 
discoloration.  The assessment was subjective residuals of 
hypothermia of both feet and hands with a degree of 
exfoliating dermatitis over the fingertips.

In June 1995, the instant claim for a higher evaluation for 
the service-connected frostbite of the hands and feet was 
received.  

On VA examination in August 1995, the veteran complained of 
paresthesia and hyperhidrosis of the feet and hands.  The 
appearance of the skin and temperature of the feet appeared 
to be within normal limits with the exception of some scaling 
between the 4th and 5th toes on the right. There was no 
evidence of onychomycosis.  The assessment was subjective 
residuals of hypothermia in both feet manifesting with 
paresthesia.  Also noted were hyperhidrosis and fungal 
infections.

The veteran underwent another VA examination in March 1997.  
He stated that pain in his feet would sometimes wake him up 
at night.  The feet were pink and well perfused bilaterally.  
There was no evidence of swelling or ulceration.  The 
diagnoses included the comment that it was possible that the 
veteran's complaints of pain and hyperhidrosis were related 
to neuropathy resulting from nerve damage that occurred with 
cold exposure back in 1950.  However, it was impossible to be 
certain that there was such a connection.  The examiner went 
on to state that the veteran's major arterial and venous 
systems were entirely normal.  It was further noted that the 
veteran's problems with fungal infection had only developed 
in the past five years.

At the May 1997 RO hearing, the veteran indicated that he 
changed his socks twice a day due to severe sweating.  He 
stated that he experienced a slight tingling in his toes and 
feet that was best relieved by taking a walk.


Analysis

A review of the rating history will be of assistance in 
understanding the posture of the current claim.  By rating 
decision in September 1985, service connection was awarded 
for frostbite of the hands and feet and a noncompensable 
evaluation was assigned, effective from April 1985.  The 
veteran's service-connected frostbite of the hands and feet 
has been evaluated under the provisions of Diagnostic Code 
(DC) 7122 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130.

On June 7, 1995, the veteran submitted a claim for a 
compensable rating for frostbite of the hands and feet.  By 
rating decision in November 1998, a 10 percent rating was 
assigned, effective from 7 June 1995, the date of claim for 
an increased compensable evaluation.  

As of January 12, 1998, the provisions of Diagnostic Code 
(DC) 7122 were changed.  As a result, the Board is left with 
the limited issue of whether a rating in excess of 10 percent 
is warranted for frostbite of the hands and feet pursuant to 
the criteria of DC 7122 as they were in effect prior to 
January 12, 1998.    

It is the most recent evidence that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this case, the Board will focus on the 
evidence of record between the date of claim and the date of 
the change in the rating criteria of DC 7122.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Under the rating criteria in effect prior to January 12, 1998 
for evaluation of residuals of frozen feet, DC 7122 provides 
for a 10 percent disability evaluation for mild residuals of 
bilateral frozen feet or chilblains.  The next higher 
evaluation of 30 percent requires bilateral persistent 
moderate swelling, tenderness, redness, etc.  A 20 percent 
rating was warranted for unilateral persistent moderate 
swelling, tenderness, redness, etc.  A 50 percent rating 
requires bilateral loss of toes, or parts, and persistent 
severe symptoms.  A 30 percent rating was warranted for 
unilateral loss of toes, or parts, and persistent severe 
symptoms.  38 C.F.R. § 4.104 DC 7122 (effective prior to 
January 12, 1998).

In order to assign a rating beyond 10 percent for the 
veteran's frostbite of the feet and hands, the record would 
have to show that the veteran experienced bilateral or 
unilateral persistent moderate swelling, tenderness, redness, 
etc.  The record does not support such findings.  As noted on 
VA examination in 1997, there was no evidence of swelling, 
the feet were pink and well diffused.  As the record does not 
reflect symptoms such as persistent moderate swelling, 
tenderness, redness, etc. of the hands or feet, a 30 or 20 
percent evaluation prior to January 12, 1998 was not 
warranted.

On the other hand, the veteran complained of paresthesia and 
hyperhidrosis of the hands as well as of the feet at the time 
of the August 1995 VA examination.  Although DC 7122, by its 
terms, only refers to the feet, the Board will consider the 
evaluation of the hands by analogy under DC 7122.  See 
38 C.F.R. § 4.20.   Under the provisions of sections 4.7 and 
4.3, the Board will resolve all reasonable doubt in the 
veteran's favor and conclude that the disability picture more 
nearly approximated the criteria required for a 10 percent 
rating for frostbite of the hands, separate and distinct from 
the feet.  There clearly was no evidence of persistent 
moderate swelling, tenderness, redness etc. of the hands.  
Accordingly, the Board finds that the evidence of record 
supports separate 10 percent ratings, but no more, for 
frostbite of the hands and feet prior to January 12, 1998.  
As DC 7122 provides ratings for bilateral disability, 
separate ratings for each hand or each foot, would be 
inappropriate.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities . . ." may be granted.  Generally 
speaking, for a specific case to be deemed "exceptional," it 
should present "such an exceptional or unusual disability 
picture[,] with such related factors as marked interference 
with employment or frequent periods of hospitalization[,] as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b) (2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's frostbite of the hands and 
feet subjected him to frequent periods of hospitalization or 
that it interfered with his employment to an extent greater 
than that which is contemplated by the assigned rating, as 
deemed appropriate by the Board.  And, as is apparent from 
the foregoing discussion, it cannot be said that the 
schedular rating criteria are inadequate in this instance. 


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  In this case, the Board has conducted a 
complete and thorough review of the appellant's claims 
folder.  The Board finds that the RO advised the appellant of 
the evidence necessary to support his claim for a higher 
rating.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant letters in September 2002 and 
February 2004 as well as supplemental statements of the case 
in August 2003 and November 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  All available VA medical records have been obtained.  
The veteran also appeared and presented testimony at a RO 
hearing in May 1997.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA examinations in August 1995 and March 1997.  The current 
record contains sufficient medical evidence to fully and 
fairly evaluate the veteran's appeal.  As an additional 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the veteran after the rating decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already issued by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in February 2004 prior to the transfer 
and recertification of the appellant's case to the Board 
after the February 2004 Board remand and the context of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the instant 
claim was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant in November 2004.  
The claimant, therefore, has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to a rating in excess of 10 percent prior to 
January 12, 1998 for the service connected frostbite of the 
feet is denied.

Entitlement to a separate 10 percent rating prior to January 
12, 1998 for the service connected frostbite of the hands is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The veteran contends that the RO erred by failing to grant 
evaluations in excess of 30 percent for the service connected 
cold injury residuals of the right and left upper extremities 
from January 12, 1998.

On VA examination in June 2003, the examiner noted that the 
veteran had color changes of the hands that may be consistent 
with Raynaud's.  Under DC 7122, (as in effect from January 
12, 1998), separate evaluations are warranted for other 
disabilities that have been diagnosed as the residual effects 
of cold injury such as Raynaud's phenomenon.  The Court has 
held that in cases concerning the rating of disorders, 
clinical findings must be related specifically to the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Here, the existing medical evidence is not adequate 
to rate the veteran's claim for higher ratings for cold 
injury residuals as not all of the diagnostic findings 
necessary under Diagnostic Code 7122 are of record.  
Accordingly, the RO should afford the veteran another VA 
examination to determine whether a diagnosis of Raynaud's 
phenomenon is warranted.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current records 
from the Pittsburgh VA health care 
system.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA cold injury 
examination that must be conducted by a 
physician who has the appropriate 
expertise to evaluate the veteran's 
claim.  The claims folder must be made 
available to the physician for review 
prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  Based on the current 
examination and a complete review of the 
medical record, the physician should 
indicate whether it is at least as likely 
as not that the veteran suffers from any 
residual effects of cold injuries of the 
left and right upper extremities such as 
Raynaud's phenomenon or muscle atrophy 
and, if so, the physician should describe 
the separate cold injury manifestations 
in sufficient detail for rating purposes.  
Complete reasons and based should be 
provided for all medical opinions.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If the benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claims, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


